DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 16-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/07/2022.
Applicant's election with traverse of Group I (claims 1-15) in the reply filed on 05/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that the subject matter is not sufficiently different.  This is not found persuasive because as examiner has pointed out in the Restriction Requirement mailed on 03/24/2022, the product as claimed can be made by another and materially different process such as one that does not require performing a first tension let-off to partially relax the elastic strands. A mere allegation by the applicant that they do not know of any way to form the product without conducting this step, does not amount to evidence showing the same.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenske (U.S PG Pub 20130012899A1) and Schroer (WO2014145668 - corresponding U.S PG Pub 20150050462 used for citations and Kasai (U.S PG Pub 20060184149A1) and optionally Smith (U.S Patent 4977011A).
Regarding claim 1, Fenske discloses a process for making an absorbent core/web (Abstract), and discloses providing a first material (first outer textile) (claim 1; [0014]), and coupling elastic strands to the first material (claim 1; [0017]) at a first tension (the strands are pre-tensioned), and applying superabsorbent polymer material (superabsorbents 47), and securing a second material to the first material layer and elastic strands [0017] (Figures 1, 4 & 5a-5c). Fenske discloses applying an adhesive to the elastic strands as well to aid in coupling with the first textile layer [0017]. Fenske also discloses performing a relaxation or tension let off (claim 8) before bonding the second outer layer. 
Fenske has also disclosed applying the superabsorbent intermittently to form gaps in the superabsorbent polymer material, and has further disclosed applying the superabsorbent material in a plurality of lanes defined by adjacent pairs of elastic strands (see figures 5-5c; [0024]). Furthermore, Fenske also discloses reducing tension before being bonded to second sheet, which results in waviness (i.e. valleys) and small pockets which facilitate the laydown of superabsorbent (i.e. superabsorbent being in valleys) [0025]. Thus, Fenske also discloses applying the superabsorbent at a tension lower than a first tension, since Fenske discloses relaxing the sheet before applying the second outer sheet, and as per [0017] the superabsorbent is applied as the second sheet is also applied. 
Finally, Fenske thus discloses a first tensioning step and then a tension let-off step which relaxes the core, but Fenske does not disclose an intermediate tension let-off step which reduces tension to a second tension, in essence, Fenske has disclosed a first tension and then a third tension (instant claim 2). 
Further, with regards to the superabsorbent being polymer material, this is further known from Schroer. Finally, with regards to the formation of valleys as a result of relaxing tension, is also known from Smith.
Schroer, drawn also to the art of an absorbent article, discloses a first layer and elastic strands coupled to the first layer, and superabsorbent polymer material being applied to the first material and strands, and further a second layer being applied to form a absorbent core (Abstract; [0010]; [0063]). Schroer also discloses the elastic strands being parallel and spaced apart [0064]. Further, Shroer discloses applying the strands at a first tension and then relaxing which forms shirrs the elastic composite and provides pleats [0064]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fenske, with the superabsorbent being polymer, as well as the elastic strands being parallel and spaced apart, and further the step of tensioning and then relaxing to form pleats, as disclosed by Schroer, to arrive at the instant invention, in order for the design and construction to have a positive impact on the overall manufacturing cost of the elastic composite or final product [0009].
With regards to the second tension and the partial relaxation step, this is disclosed by Kasai. Kasai is also drawn to the art of an absorbent core/article [0001], and discloses applying superabsorbent polymer to a web of long fibres (i.e. analogous to elastic strands and first material layer) at a reduced tension as compared to the tension under which the web is fed [0011; 0077; 0050]. Kasai also discloses then further releasing tension i.e. a third tension or second tension let off process [0050 & 0077]. 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fenske, with the steps of applying a first tension and then reducing to a second tension, and then further to a third tension (i.e. relaxed state), to arrive at the instant invention, in order to provide an absorbent article with a smaller thickness and lighter weight than conventional absorbent member while retaining equal absorption capacity [0215].
Further, optionally, with regards to the step of forming valleys by reducing tension, this is also further known from Smith.
Smith is also drawn to the art of a disposable elastic structure wherein there is a first layer and elastic strands coupled to first layer and second layer (Abstract; Figure 8). Smith also discloses applying an adhesive 36 in a pattern which corresponds to the pattern of the elastic strands (34 & 34’) (Figure 8) onto the second layer (first nonwoven layer 32 interpreted as second layer in this instance). Smith also discloses forming valley by applying elastic strands at a tension and then releasing that tension (claim 15; Column 2, lines 45-61; Column 5, lines 45-60). 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fenske, with the steps of applying adhesive in a pattern, and the steps of applying elastic strands at a tension and then relaxing to form valleys, as disclosed by Smith, to arrive at the instant invention, in order to obtain resilient elastic properties in the elastic structure (Column 1, lines 5-17).

Regarding claims 2-6, 8-13 & 15, the instant limitations have been disclosed by a combination of Fenske, Schroer, Kasai, and Smith (see claim 1 rejection above).

Claim(s) 7 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fenske (U.S PG Pub 20130012899A1) and Schroer (WO2014145668 - corresponding U.S PG Pub 20150050462 used for citations and Kasai (U.S PG Pub 20060184149A1) and optionally Smith (U.S Patent 4977011A) and Hundorf (U.S PG Pub 20080312625A1).
Regarding claims 7 & 14, Fenske discloses using roll/roller/wheel to conduct the process and to bond/laminate the first and second layers with the elastic strands and superabsorbent in between (see figure 1 of Fenske and claim 1 rejection above). However, neither Fenske, Schroer, Kasai, nor Smith, have disclosed a roller/wheel with peaks and valleys. This is known, however, from Hundorf.
Hundorf, drawn also to the art of an absorbent article (Abstract), discloses a roller used to laminate the first and second layers with superabsorbent polymer material in between (see figures 10-12).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fenske, with the roll/wheel having ridges/peaks/valleys, as disclosed by Hundorf, since as such this is a known prior art element and the courts have held the combination of prior art elements according to known methods to be obvious and a product of ordinary skill (MPEP 2143 I(A)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S Patent 4834741A (drawn also to an absorbent article).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712